Citation Nr: 1516671	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  03-10 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for chronic peripheral neuropathy, to include as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel

INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965 and on active duty for training (ACDUTRA) in the Army Reserve in July 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in June 2002 by the Togus, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA).

This case has a lengthy procedural history.  In September 2005, the Veteran participated in a Board hearing before a Veterans Law Judge, now retired, and in October 2006, the Board denied service connection for chronic peripheral neuropathy, to include as due to exposure to Agent Orange.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order in June 2008, the Veterans Court granted a Joint Motion for Remand (Joint Motion) of the parties to the appeal, vacated the Board's decision, and remanded the case for readjudication consistent with the Joint Motion.

In response to his September 2009 request, the Board remanded the case in December 2009 to afford the Veteran another Board hearing, as the Veteran was unrepresented in his prior hearing and had since retained counsel.  In February 2010, the Veteran testified at a hearing conducted by the Veterans Law Judge who conducted his 2005 hearing.

In June 2010, the Board again denied the claim, and the Veteran again appealed the Board's denial to the Court.  In February 2011, the Court granted the parties' second Joint Motion for Remand, vacating the Board's decision and remanding the case for readjudication.  

Per his third hearing request, in May 2011, the Board remanded the matter to afford the Veteran the opportunity to participate in a new Board hearing, as the Veteran had changed his representation.  In August 2011, the Veteran appeared at a third hearing before the Veterans Law Judge who conducted his 2005 and 2009 hearings. Transcripts of all hearings have been associated with the Veteran's claims file. 

In October 2011, pursuant to 38 C.F.R. § 20.901, the Board requested an advisory opinion from an independent medical expert on the questions of whether the Veteran was likely to have been exposed to significant levels of Agent Orange during his training at Camp Drum (Ft. Drum) some five years after the area was sprayed, and whether such exposure would be sufficient to cause the Veteran to develop chronic peripheral neuropathy some 25 years later.  The opinion was received in December 2011, and consistent with this negative opinion, the Board again denied the Veteran's claim in March 2012.  The parties to the appeal submitted another Joint Motion, which the Court granted in January 2013.

In June 2013, the Veteran requested to participate in a fourth Board hearing, and the Veterans Law Judge who had conducted the Veteran's prior hearings informed the Veteran that this hearing request would be held in abeyance until the Board undertook the development mandated by the 2013 Joint Motion, namely to obtain a sufficient medical opinion.  Accordingly, in July 2013 the Board requested another advisory opinion from an independent medical expert, which was rendered in August 2013.  The Board provided this opinion to the Veteran and his attorney, and in response, the Veteran's attorney submitted a private medical opinion authored in December 2013.

After the completion of the development mandated by the 2013 Joint Motion, the Board revisited the Veteran's hearing request, previously held in abeyance, and requested that he provide good cause for participating in a fourth hearing, as under ordinary circumstances, a veteran is entitled to no more than one such hearing.  The Veteran's attorney submitted a letter asserting such good cause in October 2014.  However, the Veterans Law Judge who had conducted the Veteran's prior three hearings had since retired; therefore, in December 2014, the Board informed the Veteran of this fact, which automatically entitled him to elect to participate in a new hearing and have his case decided by the individual who received his testimony.  In January 2015, the Veteran's attorney responded that the Veteran would like to participate in a new hearing to be conducted at the RO, thereby necessitating a remand of this matter.

REMAND

As set forth above, in light of the retirement of the Veterans Law Judge who conducted the Veteran's three prior Board hearings, the Veteran has elected to participate in a new Board hearing, to be conducted at the RO (either in person or via videoconference), and to have his appeal decided by this individual.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran to participate in a Board hearing to be conducted at the RO in Togus, Maine, either in person or by videoconference, whichever method is more expeditious.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court of for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

